Case 1:19-cv-00044-LPS Document 223 Filed 07/12/19 Page 1 of 2 PageID #: 8430



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,

       Plaintiffs,
                                                   C.A. No.: 19-cv-44-LPS
       v.
                                                   JURY TRIAL DEMANDED
AMGEN INC. and
TEVA PHARMACEUTI-CALS USA, INC.,

       Defendants.

                                   NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on July 12, 2019, a copy of Plaintiffs’ Rule 26(a)(1)

Disclosures was served on the following as indicated:

Via E-Mail                                       Via E-Mail
Jack B. Blumenfeld                               John W. Shaw
Brian P. Egan                                    Karen E. Keller
MORRIS, NICHOLS, ARSHT                           David M. Fry
   & TUNNELL LLP                                 SHAW KELLER LLP
1201 North Market Street                         I.M. Pei Building
P.O. Box 1347                                    1105 North Market Street, 12th Floor
Wilmington, DE 19899-1347                        Wilmington, DE 19801
jblumenfeld@mnat.com                             jshaw@shawkeller.com
began@mnat.com                                   kkeller@shawkeller.com
                                                 dfry@shawkeller.com
M. Sean Royall
Ashley E. Johnson                                Henninger S. Bullock
Jeffrey T. Thomas                                MAYER BROWN LLP
Adam H. Offenhartz                               hbullock@mayerbrown.com
Eric J. Stock
Kate Dominguez                                   Attorneys for Teva Pharmaceuticals USA, Inc.
GIBSON DUNN & CRUTCHER LLP
sroyall@gibsondunn.com
ajohnson@gibsondunn.com
jtthomas@gibsondunn.com
aoffenhartz@gibsondunn.com
estock@gibsondunn.com
kdominguez@gibsondunn.com

Attorneys for Amgen Inc.
Case 1:19-cv-00044-LPS Document 223 Filed 07/12/19 Page 2 of 2 PageID #: 8431



Dated: July 12, 2019                   Respectfully submitted,

                                       FARNAN LLP
Of Counsel:
                                        /s/ Michael J. Farnan
James W. Dabney                        Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                        Brian E. Farnan (Bar No. 4089)
Dina Hoffer                            Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                      919 North Market Street
David E. Lansky                        12th Floor
Lynn M. Russo                          Wilmington, DE 19801
HUGHES HUBBARD & REED LLP              (302) 777-0300 (Telephone)
One Battery Park Plaza                 (302) 777-0301 (Facsimile)
New York, NY 10004                     srobinson@farnanlaw.com
(212) 837-6803                         bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com         mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com          Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com
